Citation Nr: 0327555	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-13 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent disability rating effective March 3, 
1998.  

In September 2000, the Board remanded the case to the RO for 
additional development.  The case has now been returned to 
the Board for appellate review.  

The veteran and his representative have raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue has not been adjudicated by the RO and is not currently 
before the Board.  It will not be addressed in this decision.  
It is referred to the RO for appropriate development.  

In September 2003, the veteran's representative submitted 
additional evidence directly to the Board with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD is manifested by nightmares, increased 
startle response, difficulty with sleeping, panic attacks, 
and irritability which result in no more than occupational 
and social impairment with reduced reliability and 
productivity.  




CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claim in this current appeal because it was filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in November 2000 and January 
2001, and rating decisions, statements of the case, and 
supplemental statements of the case, informed the appellant 
of the evidence necessary to substantiate his claim for an 
increased initial rating for PTSD, as well as VA development 
activity.  As such, VA's duty to notify has been met.  See 
Quartuccio v. Principi, No. 01- 997 (U.S. Vet App. June 19, 
2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for personal 
hearings on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, in 
a statement dated and received in September 2003, the 
veteran's representative indicated the veteran had nothing 
further to submit and requested that the case be decided by 
the Board.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The July 1998 rating decision appealed was the initial rating 
granting service connection for the disability at issue, and 
assigned a 30 percent rating, effective from March 3, 1998.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran is currently assigned a 30 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Records from the Social Security Administration (SSA) reveal 
that the veteran was found to be disabled from February 1995, 
due to low back pain and chronic lymphedema of the dorsum of 
the feet.  Treatment reports included with the SSA records 
show treatment for a disc herniation and radiating pain into 
the left leg.  A partial hemilaminectomy was performed in 
November 1995.  He was also treated with caudal blocks and a 
pain control device.  

In a July 1995 psychiatric evaluation, the veteran reported 
that he had pain in his whole body.  He had worked at K-Mart 
for more than 31 years after he got out of the service.  In 
February 1995, he went on disability due to his back.  He had 
few friends but was active in taking care of the house.  
There were no outward signs of pain, anxiety, discomfort, or 
depression.  He communicated satisfactorily and there were no 
disturbances in productivity.  There was no evidence of any 
hallucinations.  His affect was slightly elevated and there 
was a mild increase in range motility.  He was able to take 
care of his own personal care needs.  He stated that he was 
no longer able to work because of the pain.  The diagnosis 
was chronic pain syndrome.  His current level of functioning 
was considered good.  

VA progress notes dated from December 1997 to March 2001, 
indicate that the veteran was seen for regular individual 
counseling sessions.  He was consistently described as tense, 
depressed, and anxious.  He reported some PTSD symptoms, 
including flashbacks, hypervigilance, and nightmares.  He was 
also concerned about his failing health.  In a February 1999 
letter, his counselor, C.F.P., noted that the veteran 
exhibited medical problems, depression, and PTSD 
symptomatology which included flashbacks, intrusive memories, 
hyperarousal, isolation, anger-rage problems, sleeplessness, 
nightmares, and night sweats.  He noted that the veteran's 
physical health continued to deteriorate and made him totally 
disabled from further employment.  His prognosis was guarded.  

Upon VA examination in May 1998, the veteran was diagnosed 
with mild PTSD, alcohol dependence in partial remission, and 
dysthymia.  Mental status evaluation revealed that he was 
cooperative but appeared withdrawn.  His speech was normal 
and there was no though disorder or psychosis.  There were no 
suicidal or homicidal ideations and his short-term memory was 
intact.  His Global Assessment of Functioning (GAF) was 
estimated to be 67.  The examiner noted that the veteran's 
current impairment was caused by multiple factors including 
his physical problems, alcohol use, and PTSD.  The veteran 
experienced mild to moderate difficulty during his working 
years secondary to interpersonal problems.  

VA reports from the veteran's treating psychiatrist indicate 
that the veteran was seen on a monthly basis for his PTSD, 
dysthymia, and a panic disorder.  Upon evaluation in August 
1998, the veteran's mood was described as apprehensive.  
There were no suicidal or homicidal ideations present, and no 
hallucinations or delusions.  The veteran reported difficulty 
sleeping due to nightmares and night sweats.  He experienced 
flashbacks and an exaggerated startle response.  He exhibited 
avoidant behavior.  The Beck Depression Inventory revealed 
severe depression.  His GAF was estimated to be 40/45.  

At a personal hearing before a hearing officer at the RO in 
February 1999, the veteran testified that he had difficulty 
getting along with others while he worked at K-Mart.  He was 
on disability for his physical problems and PTSD.  He had 
intrusive thoughts of Vietnam, and at times had suicidal 
ideation due to his pain.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in July 2000, the veteran testified that he 
saw a therapist once a week, and saw a psychiatrist once a 
month.  He had been receiving social security benefits for 
five and a half years due to his peripheral neuropathy and 
back problems, not his PTSD.  However, his PTSD symptoms had 
become more acute since he stopped working.  He had 
difficulty getting along with others and he isolated himself 
more.  He had difficulty sleeping and often had nightmares.  
He also experienced flashbacks and intrusive thoughts.  

Upon VA examination in May 2001, the veteran related that his 
symptoms had increased since he had stopped working in 1995.  
He left work due to his physical problems.  Prior to his 
retirement, he was a workaholic and was able to cope with his 
symptoms.  However, now he has more time to think and his 
drinking and smoking had increased.  He complained of 
intrusive thoughts, flashbacks, and an avoidance of people.  
He had difficulty getting along with people and resented men 
his age who had dodged the draft.  He passed the time around 
the house by drinking from noon to bedtime.  He did little 
chores in his garage as far has his physical limitations 
enabled him.  His mood was variable, and his sleep was poor.  
His appetite was also poor, and his energy was low.  He 
denied any current suicidal ideation or attempts.  He denied 
full-blown panic attacks, but reported occasional anxiety 
with trouble breathing.  Mental status evaluation revealed 
that the veteran was restless and mildly flushed.  He had 
swollen and groggy eyes.  There were no tremors or odors of 
alcohol noted.  His mood was low; his speech clear and 
articulate.  There was no psychomotor alteration and he did 
not exhibit a though disorder.  Thought content was positive 
for intrusive memories, feelings of guilt, and low self-
esteem.  Insight into substance abuse issues was considered 
minimal.  The assessment was PTSD and alcohol dependence.  
His GAF was estimated to be 62.  

Recent treatment reports from the veteran's VA treating 
physician, dated from January 2002 to January 2003, reflect 
that the veteran continued to complain of nightmares and 
flashbacks.  He also had begun having panic attacks but was 
unable to provide any triggering events.  He did not like 
talking to people and had no interest in any group activities 
or counseling.  In January and April 2002 and January 2003, 
his GAF was reported to be 55.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score from 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning well with some meaningful 
interpersonal relationships.  A score from 51 to 60 
contemplates moderate symptoms which result in moderate 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score from 41 to 50 contemplates serious symptoms which 
result in serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 
50 is defined as serious symptoms).  A score from 31 to 40 
contemplates major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  The 
GAF score is probative evidence for VA rating purposes, 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences impaired judgment and memory, or impaired 
thinking, he was found to suffer from typical PTSD symptoms, 
including flashbacks, intrusive thoughts, anxiety with some 
panic attacks, difficulty sleeping, difficulty concentrating, 
nightmares, and an increased startle response.  In addition, 
he had a history of angry outbursts; and felt emotionally 
distant from people.  His symptoms had progressed since his 
medical retirement from K-Mart.  

The veteran's GAF scores have ranged from 40/45-67.  In May 
1998, at the moment of VA examination, his PTSD was described 
as mild; however, subsequent reports and evaluations show 
more serious impairment.  Indeed, on VA outpatient evaluation 
in August 1998, his GAF score was 40/45.  As noted above, 
this contemplates serious to major impairment in social or 
occupational functioning.  Furthermore, the Beck Depression 
Inventory revealed depression that was in the severe range.  
Similarly, while a GAF score of 62 was reported on the moment 
of VA examination in May 2001, VA treatment reports reflect a 
GAF score of 55 was reported in January and April 2002, and 
January 2003.  Such score contemplates moderate difficulty in 
social or occupational functioning.  At that time, it was 
indicated that the veteran was seen on a weekly basis by his 
PTSD counselor, and was on psychiatric medication.  Based on 
the clinical assessments in the file, and consideration of 
38 C.F.R. § 4.7, the Board finds that the veteran's PTSD 
results in occupational and social impairment with reduced 
reliability and productivity.  Hence, he meets the criteria 
for a 50 percent rating from the date of his claim, March 3, 
1998.  See 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130, Diagnostic 
Code 9411.  

The evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  Although 
he has on occasion related that he had suicidal ideation, 
this was attributed to his physical problems and constant 
pain.  Furthermore, his speech and thought processes were 
normal; he has maintained his routine activities, including 
attention to his personal appearance and hygiene; and he has 
remained married.  Accordingly, the Board finds that the 
evidence does not support the assignment of a 70 percent 
rating for PTSD.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1).  Evidence of an exceptional disability picture, 
such as frequent hospitalization or marked interference with 
employment has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  


ORDER

An initial 50 percent rating for PTSD is granted, subject to 
the regulations governing the payment of monetary awards.  


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



